

Exhibit 10.44
 
DOUGLAS EMMETT, INC.
2006 OMNIBUS STOCK INCENTIVE PLAN


FORM OF LTIP UNIT AWARD AGREEMENT
(For the Period Beginning January 1, 20___ and Ending December 31, 20___)
 
Name of the Grantee:
(the “Grantee”)
No. of LTIP Units Awarded:
 
Grant Effective Date:
 

 
RECITALS
 
 
A.           The Grantee is a Director of Douglas Emmett, Inc. (the “Company”)
and its subsidiary Douglas Emmett Properties, LP, through which the Company
conducts substantially all of its operations (the “Partnership”).
 
 
B. Pursuant to the Compensation Plan for Independent Directors of Douglas
Emmett, Inc., Grantee is entitled to receive an annual fee of $[              ]
per year which Grantee has elected to receive in the form of LTIP Units.
 
 
C.           Pursuant to the Company’s 2006 Omnibus Stock Incentive Plan (as
amended and supplemented from time to time, the “Plan”) and the Limited
Partnership Agreement (the “LP Agreement”) of the Partnership, the Company
hereby grants to the Grantee an Other Stock-Based Award (as defined in the Plan,
referred to herein as an “Award”) in the form of, and by causing the Partnership
to issue to the Grantee, the number of LTIP Units (as defined in the LP
Agreement) set forth above (the “Award LTIP Units”) having the rights, voting
powers, restrictions, limitations as to distributions, qualifications and terms
and conditions of redemption and conversion set forth herein and in the LP
Agreement.  Upon the close of business on the Grant Effective Date pursuant to
this LTIP Unit Award Agreement (this “Agreement”), the Grantee shall receive the
number of LTIP Units specified above, subject to the restrictions and conditions
set forth herein, in the Plan and in the LP Agreement.  Unless otherwise
indicated, capitalized terms used herein but not defined shall have the meanings
given to those terms in the Plan or as defined in Section 2.
 
 
NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:
 
 
1.           Effectiveness of Award.  The Grantee has been admitted as a partner
of the Partnership and will have beneficial ownership of the Award LTIP Units as
of the Grant Effective Date.  Upon execution of this Agreement by the Grantee,
the Partnership and the Company, the LP Agreement shall be amended to reflect
the issuance to the Grantee of the Award LTIP Units and the Partnership shall
deliver to the Grantee a certificate of the Partnership certifying the number of
LTIP Units then issued to the Grantee.  Thereupon, the Grantee shall have all
the rights of a Limited Partner of the Partnership with respect to a number of
LTIP Units equal to the Award LTIP Units, as set forth in the LP Agreement,
subject, however, to the restrictions and conditions specified in Section 2
below.
 
 
2.           Vesting of Award LTIP Units.
 
(i) Except as otherwise provided in Sections 2(iii) and 2(iv) below, the Award
LTIP Units shall become vested in the following amounts and upon the following
conditions, provided that the Continuous Service (as defined below) of the
Grantee continues through and on the applicable Vesting Date or Dates.
 
Vesting Date
Number of
Award LTIP Units Becoming Vested
Cumulative
Percentage Vested
Before March 31, 20__
0
0%
March 31, 20__
 
25%
June 30, 20__
 
50%
September 30, 20__
 
 
75%
December 31, 20__
 
100%

 
(ii)           There shall be no proportionate or partial vesting of Award LTIP
Units in or during the months, days or periods prior to each Vesting Date, and
all vesting of Award LTIP Units shall occur only on the applicable Vesting
Date.  Upon the termination or cessation of the Grantee’s Continuous Service,
any portion of the Award LTIP Units which is not yet then vested shall
automatically and without notice or payment of any consideration by the Company
or the Partnership terminate, be forfeited and be and become null and void and
neither the Grantee nor any of his successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in the
Award LTIP Units.
 
(iii)           Notwithstanding any other term or provision of this Agreement,
if the Grantee’s Continuous Service is terminated without Cause by the Company
or for Good Reason by the Grantee, or if the principal class of securities for
which the LTIP Award Units may be exchanged are no longer publicly traded
following a Change of Control, then the unvested Award LTIP Units subject to
this Agreement that have not been previously forfeited shall immediately vest as
of the date of such termination without Cause or for Good Reason.  The vesting
of the Award LTIP Units subject to this Agreement shall not otherwise accelerate
on a Sale Event except as provided in this Agreement or with the consent of the
Committee.
 
(iv)           Notwithstanding anything to the contrary in this Section 2, to
the extent the Grantee is a party to another agreement or arrangement with the
Company that provides accelerated vesting of the Award LTIP Units in the event
of certain types of employment terminations or any other applicable
vesting-related events or provides more favorable vesting provisions than
provided for in this Agreement, the more favorable vesting terms of such other
agreement or arrangement shall control.
 
(v)           For purposes of this Agreement, the following terms shall have the
meanings indicated:
 
“Continuous Service” means the continuous service to the Company and any
Subsidiary, without interruption or termination, in any capacity of employee,
member of the Board or, with the written permission of the Company,
consultant.  Continuous Service shall not be considered interrupted in the case
of (A) any approved leave of absence, (B) transfers among the Company and any
Subsidiary, or any successor, in any capacity of employee, member of the Board
or consultant, or (C) any change in status as long as the individual remains in
the service of the Company and any Subsidiary in any capacity of employee,
member of the Board or (if the Company specifically agrees in writing that the
Continuous Service is not uninterrupted) a consultant.  An approved leave of
absence shall include sick leave, military leave, or any other authorized
personal leave.
 
“Non-Vested LTIP Units” means any portion of the Award LTIP Units subject to
this Agreement that has not become vested pursuant to Section 2.
 
“Vested LTIP Units” means any portion of the Award LTIP Units subject to this
Agreement that is and has become vested pursuant to Section 2.
 
3.           Distributions.  Distributions on the Award LTIP Units shall be paid
to the Grantee to the extent provided for in the LP Agreement.  The Distribution
Participation Date (as defined in the LP Agreement) for the Award LTIP Units
shall be the Grant Effective Date.
 
4.           Rights with Respect to Award LTIP Units.  Without duplication with
the provisions of Section 3 of the Plan, if (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or capital
stock of the Company or a transaction similar thereto, (ii) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization, or other similar change in the capital structure of the
Company, or any distribution to holders of Common Stock other than ordinary cash
dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Committee necessitates action by way of adjusting the terms of
the Agreement, then and in that event, the Committee shall take such action as
shall be necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of Award
LTIP Units then subject to this Agreement and substitution of other awards under
the Plan or otherwise.  The Grantee shall have the right to vote the Award LTIP
Units if and when voting is allowed under the LP Agreement, regardless of
whether vesting has occurred.
 
5.           Incorporation of Plan.  This Agreement is subject in all respects
to the terms, conditions, limitations and definitions contained in the Plan.  In
the event of any discrepancy or inconsistency between this Agreement and the
Plan, the terms and conditions of the Plan shall control.
 
6.           Restrictions on Transfer.  None of the Award LTIP Units granted
hereunder shall be sold, assigned, transferred, pledged, hypothecated, given
away or in any other manner disposed of, encumbered, whether voluntarily or by
operation of law (each such action a “Transfer”), or redeemed in accordance with
the LP Agreement (i) prior to vesting, (ii) for a period of two (2) years
beginning on the Grant Effective Date other than in connection with a Change of
Control, or (iii) unless such Transfer is in compliance with all applicable
securities laws (including, without limitation, the Securities Act of 1933, as
amended (the “Securities Act”)), and such Transfer is in accordance with the
applicable terms and conditions of the LP Agreement; provided that, upon the
approval of, and subject to the terms and conditions specified by, the
Committee, Non-Vested LTIP Units that have been held for a period of at least
two (2) years beginning on the Grant Effective Date specified above may be
Transferred to (w) the spouse, children or grandchildren of the Grantee
(“Immediate Family Members”), (x) a trust or trusts for the exclusive benefit of
the Grantee and such Immediate Family Members, (y) a partnership in which the
Grantee and such Immediate Family Members are the only partners, or (z) one or
more entities in which the Grantee has a 10% or greater equity interest,
provided that the transferee agrees in writing with the Company and the
Partnership to be bound by all the terms and conditions of this Agreement and
that subsequent transfers of Non-Vested LTIP Units shall be prohibited except
those in accordance with this Section 6.  In connection with any Transfer of
Award LTIP Units granted hereunder, the Partnership may require the Grantee to
provide an opinion of counsel, satisfactory to the Partnership, that such
Transfer is in compliance with all federal and state securities laws (including,
without limitation, the Securities Act).  Any attempted Transfer of Award LTIP
Units granted hereunder not in accordance with the terms and conditions of this
Section 6 shall be null and void, and the Partnership shall not reflect on its
records any change in record ownership of any Award LTIP Units as a result of
any such Transfer, shall otherwise refuse to recognize any such Transfer and
shall not in any way give effect to any such Transfer of any Award LTIP
Units.   This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.
 
7.           Legend.  The records of the Partnership evidencing the Award LTIP
Units shall bear an appropriate legend, as determined by the Partnership in its
sole discretion, to the effect that such LTIP Units are subject to restrictions
as set forth herein, in the Plan and in the LP Agreement.
 
8.           Tax Matters; Section 83(b) Election.  The Grantee hereby agrees to
make an election to include in gross income in the year of transfer the Award
LTIP Units hereunder pursuant to Section 83(b) of the Internal Revenue Code
substantially in the form attached hereto as Exhibit A and to supply the
necessary information in accordance with the regulations promulgated thereunder.
 
9.           Withholding and Taxes.  No later than the date as of which an
amount first becomes includible in the gross income of the Grantee for income
tax purposes or subject to the Federal Insurance Contributions Act withholding
with respect to the Award LTIP Units granted hereunder, the Grantee will pay to
the Company or, if appropriate, any of its Subsidiaries, or make arrangements
satisfactory to the Committee regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its Subsidiaries shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee.
 
10.           Amendment, Modification.  This Agreement may only be modified or
amended in a writing signed by the parties hereto, provided that the Grantee
acknowledges that the Plan may be amended or discontinued in accordance with
Section 16 thereof and that this Agreement may be amended or canceled by the
Committee, on behalf of the Company and the Partnership, for the purpose of
satisfying changes in law or for any other lawful purpose, so long as no such
action shall impair the Grantee’s rights under this Agreement without the
Grantee’s written consent.  No promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, with respect to the subject matter hereof, have
been made by the parties which are not set forth expressly in this Agreement.
 
11.           Complete Agreement.  This Agreement (together with those
agreements and documents expressly referred to herein, for the purposes referred
to herein) embody the complete and entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersede any and all
prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.
 
12.           Investment Representation; Registration.  The Grantee hereby makes
the covenants, representations and warranties set forth on Exhibit B attached
hereto as of the Grant Effective Date and as of each Vesting Date.  All of such
covenants, warranties and representations shall survive the execution and
delivery of this Agreement by the Grantee.  The Grantee shall immediately notify
the Partnership upon discovering that any of the representations or warranties
set forth on Exhibit B was false when made or have, as a result of changes in
circumstances, become false.  The Partnership will have no obligation to
register under the Securities Act any of the Award LTIP Units or any other
securities issued pursuant to this Agreement or upon conversion or exchange of
the Award LTIP Units into other limited partnership interests of the Partnership
or shares of capital stock of the Company.
 
13.           No Obligation to Continue Employment or Other Service
Relationship.  Neither the Company nor any Subsidiary is obligated by or as a
result of the Plan or this Agreement to continue to have the Grantee provide
services to it or to continue the Grantee in employment and neither the Plan nor
this Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate its service relationship with the Grantee or the
employment of the Grantee at any time.
 
14.           No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company from adopting or continuing in effect
other or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
 
15.           Status of Award LTIP Units under the Plan.  The Award LTIP Units
are both issued as equity securities of the Partnership and granted as “Other
Stock-Based Awards” under the Plan.  The Company will have the right at its
option, as set forth in the LP Agreement, to issue Stock in exchange for
partnership units into which Vested LTIP Units may have been converted pursuant
to the LP Agreement, subject to certain limitations set forth in the LP
Agreement, and such Stock, if issued, will be issued under the Plan.  The
Grantee acknowledges that the Grantee will have no right to approve or
disapprove such election by the Company.
 
16.           Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Award LTIP Units hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
 
17.           Section 409A. If any compensation provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Grantee, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (i) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or (ii) comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and to make such
modifications, in each case, without any diminution in the value of the benefits
granted hereby to the Grantee.
 
18.           Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Maryland
(without reference to the conflict of laws rules or principles thereof).
 
19.           Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.
 
20.           Notices.  Notices hereunder shall be mailed or delivered to the
Partnership at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file with the Partnership or, in either case,
at such other address as one party may subsequently furnish to the other party
in writing.
 
21.           Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.
 
22.           Successors and Assigns.  The rights and obligations created
hereunder shall be binding on the Grantee and his heirs and legal
representatives and on the successors and assigns of the Partnership.
 
 
[Signature Page Follows]
 

 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned have caused this Award to be executed on the
_________ day of _________, 20_____.
 
DOUGLAS EMMETT, INC.
 
By:                                                                           
   [Name]
   [Title]
 


 


 
DOUGLAS EMMETT PROPERTIES, LP
 
By:  DOUGLAS EMMETT MANAGEMENT, INC.
Its:  General Partner
 
By:                                                                           
   [Name]
   [Title]
 


 
The Grantee
 


   Name
   Street Address
   City, State, Zip

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(b)
OF THE INTERNAL REVENUE CODE
 
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
 
 
1.
The name, address and taxpayer identification number of the undersigned are:

 
Name:                                                                                           (the
"Taxpayer")
 
Address:                                                                                           
 
 
 
 
Social Security No./Taxpayer Identification
No.:                                                                                           
 
 
2.
Description of property with respect to which the election is being made:

 
              LTIP Units in Douglas Emmett Properties LP (the “Partnership”).
 
 
3.
The date on which the LTIP Units were transferred is [                  ].  The
taxable year to which this election relates is calendar year 20____.

 
 
4.
Nature of restrictions to which the LTIP Units are subject:

 
Subject to acceleration in the event of certain extraordinary transactions, the
Taxpayer’s LTIP Units are subject to time-based vesting with one-fourth (1/4)
vesting on each of March 31, 20___, June 30, 20___, September 30, 20___, and
December 31, 20___, provided that the Taxpayer remains a director of Douglas
Emmett, Inc. (the "Company") through such dates.
 
 
(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

 
 
(b)
Unvested LTIP Units are forfeited if the Taxpayer ceases to be a director of the
Company.

 
 
5.
The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $0 per LTIP
Unit pursuant to the liquidation value method of IRS Notice 2005-43.

 
 
6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

 
 
7.
A copy of this statement has been furnished to the Partnership and to its
general partner, Douglas Emmett Management, Inc.

 
Dated:  ____________ __,
20___                                                                           
 
Print Name

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES
 
 
The Grantee hereby represents, warrants and covenants as follows:
 
(a) The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):
 
(i) The Company’s Registration Statement on Form S-11 with respect to the
Company’s initial public offering;
 
(ii) The latest Annual Report to Stockholders that has been provided to
stockholders after the Company’s initial public offering, if available;
 
(iii) The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders following the Company’s initial public offering, if available;
 
(iv) The Company’s Report on Form 10-K for the fiscal year most recently ended
following the Company’s initial public offering, if available;
 
(v) The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above or, if a Form 10-K has
not been filed by the Company, since the filing of the Form S-11 described in
clause (i) above;
 
(vi) Each of the Company’s Current Report(s) on Form 8-K, if any, filed since
the later of the end of the fiscal year most recently ended for which a Form
10-K has been filed by the Company or the filing of the Form S-11 described in
clause (i) above;
 
(vii) The Agreement of Limited Partnership of Douglas Emmett  Properties, LP;
 
(viii) The Company’s 2006 Omnibus Stock Incentive Plan; and
 
(ix) The Company’s Amended and Restated Certificate of Incorporation.
 
The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Award LTIP Units shall not constitute an offer of Award LTIP Units until such
determination of suitability shall be made.
 
(b) The Grantee hereby represents and warrants that
 
(i) The Grantee either (A) is an “accredited investor” as defined in Rule 501(a)
under the Securities Act of 1933, as amended (the “Securities Act”), or (B) by
reason of the business and financial experience of the Grantee, together with
the business and financial experience of those persons, if any, retained by the
Grantee to represent or advise him or her with respect to the grant to him or
her of LTIP Units, the potential conversion of LTIP Units into common units of
the Partnership (“Common Units”) and the potential redemption of such Common
Units for shares of common stock in the Company (“Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is
capable of protecting his or her own interest or has engaged representatives or
advisors to assist him or her in protecting his or her its interests, and (III)
is capable of bearing the economic risk of such investment.
 
(ii) The Grantee understands that (A) the Grantee is responsible for consulting
his or her own tax advisors with respect to the application of the U.S. federal
income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units may
become subject, to his or her particular situation; (B) the Grantee has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective employees, agents, consultants or advisors, in their
capacity as such; (C) the Grantee provides or will provide services to the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks.  The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents).  The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee.  The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee.  The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units.  The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.
 
(iii) The LTIP Units to be issued, the Common Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such Common Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP Units, Common Units or Shares in
compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.
 
(iv) The Grantee acknowledges that (A) neither the LTIP Units to be issued, nor
the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the Common Units
for Shares, the Company currently intends to issue such Shares under the Plan
and pursuant to a Registration Statement on Form S-8 under the Securities Act,
to the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares.  The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
for an indefinite period of time.
 
(v) The Grantee has determined that the LTIP Units are a suitable investment for
the Grantee.
 
(vi) No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).
 
(c) So long as the Grantee holds any LTIP Units, the Grantee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the
Internal Revenue Code of 1986, as amended (the “Code”), applicable to the
Partnership or to comply with requirements of any other appropriate taxing
authority.
 
(d) The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units awarded hereunder, and has delivered with
this Agreement a completed, executed copy of the election form attached to this
Agreement as Exhibit A.  The Grantee agrees to file the election (or to permit
the Partnership to file such election on the Grantee’s behalf) within
thirty (30) days after the Award of the LTIP Units hereunder with the IRS
Service Center at which such Grantee files his or her personal income tax
returns, and to file a copy of such election with the Grantee’s U.S. federal
income tax return for the taxable year in which the LTIP Units are awarded to
the Grantee.
 
(e) The address set forth on the signature page of this Agreement is the address
of the Grantee’s principal residence, and the Grantee has no present intention
of becoming a resident of any country, state or jurisdiction other than the
country and state in which such residence is sited.
 
(f) The representations of the Grantee as set forth above are true and complete
to the best of the information and belief of the Grantee, and the Partnership
shall be notified promptly of any changes in the foregoing representations.
 

 
 

--------------------------------------------------------------------------------

 
